On April 6, 1999, Edbow, Inc., appellee, filed a motion seeking reasonable expenses, attorney fees, and costs under S.CtPrac.R. XIY(5). In the motion, Edbow claims that we should impose a sanction on appellants for filing a frivolous appeal.
Upon consideration of this motion and appellants’ memorandum contra, we find this appeal is not reasonably well grounded in fact or warranted by existing law and, therefore, is frivolous. See Edbow, Inc. v. Franklin Cty. Bd. of Revision (1999), 85 Ohio St.3d 656, 710 N.E.2d 1112. We hereby award reasonable attorney fees to appellee.
Upon reviewing the statement for services submitted by counsel for appellee, we reduce counsel’s rate to $175 per hour and reduce counsel’s billable time to 11.5 hours. Accordingly, we award attorney fees of $2,012.50 to appellee. We do not award any additional charges or travel expenses because counsel has not provided any documentation of such charges.
IT IS ORDERED by this court that appellants pay, as a sanction, $2,012.50 within thirty days of the date of this entry by certified check or money order made payable to Edbow, Inc.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.